Case 18-14603-MBK             Doc 754       Filed 07/30/19 Entered 07/30/19 16:44:35                      Desc Main
                                           Document      Page 1 of 4


 McMANIMON, SCOTLAND
  & BAUMANN, LLC
 75 Livingston Avenue
 Roseland, New Jersey 07068
 (973) 622-1800
 Richard D. Trenk, Esq. (rtrenk@msbnj.com)
 Robert S. Roglieri, Esq. (rroglieri@msbnj.com)
 Counsel for the Ad-Hoc Committee of Minority Shareholders

                               UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF NEW JERSEY


     In re:                                                  Chapter 11

     PRINCETON ALTERNATIVE INCOME                            Case No. 18-14603 (MBK)
     FUND, LP, et al.,1
                                                             (Jointly Administered)
                                      Debtors.


                           VERIFIED STATEMENT PURSUANT TO
                      FEDERAL RULE OF BANKRUPTCY PROCEDURE 2019

              RICHARD D. TRENK, being of full age, hereby verifies as follows:

              1.    I am an attorney-at-law of the State of New Jersey, and a member of the firm

 McManimon, Scotland & Baumann, LLC (“MSB”). I am fully familiar with the facts and

 circumstances set forth herein.

              2.    This verification is being submitted pursuant to Fed. R. Bankr. P. 2019 and gives

 notice that MSB is representing more than one creditor in the above-captioned bankruptcy cases

 of Princeton Alternative Income Fund, LP, et al. (collectively, the “Debtors”).                            MSB is

 representing various minority shareholders identified herein, who, in the collective, formed the

 Ad-Hoc Committee of Minority Shareholders.




 1
  The Debtors in these chapter 11 cases and the last four digits of each Debtor’s taxpayer identification number are as
 follows: Princeton Alternative Income Fund, LP (7875); and Princeton Alternative Funding, LLC (3349).
Case 18-14603-MBK         Doc 754    Filed 07/30/19 Entered 07/30/19 16:44:35         Desc Main
                                    Document      Page 2 of 4


          3.       Pursuant to Bankruptcy Rule 2019, MSB hereby provides notice of its

 representation of the minority shareholders identified below (the “Ad-Hoc Committee of Minority

 Shareholders”) in the Debtors’ cases:

               NAME AND ADDRESS                      NATURE OF CLAIM OR INTEREST

  Mattin Family Trust                              Minority Shareholder
  c/o Christina Mattin
  15 Earls Terrace
  London W8 6LP, UK

  Shinnecock Partners                              Minority Shareholder
  c/o Alan Snyder
  10990 Wilshire Boulevard
  Suite 1150
  Los Angeles, CA 90024

  Sierra Springs Diversified Income Fund LP        Minority Shareholder
  c/o Doug Zinke
  17303 Avenleigh Drive
  Ashton, MD 20861

  World Opportunity Master Fund, LP                Minority Shareholder
  200 Red Gate Ter.
  Canton, GA 30115

  Michael Schweaber (via Millenium Trust)  Minority Shareholder
  Millenium Trust Co. LLC Custudian FBO
  Michael Schwaeber Rollover IRA xxxx291D6
  2001 Spring Road, Suite 700
  Oak Brook, IL 60523

  Edward & Dohee Lim Living Trust                  Minority Shareholder
  c/o Edward Lim
  167 Linfield Drive
  Menlo Park, CA 94025

  Robert Wade                                      Minority Shareholder
  1820 Riverside Drive
  Trenton, NJ 08618




                                               2
 4815-7368-3870, v. 1
Case 18-14603-MBK           Doc 754     Filed 07/30/19 Entered 07/30/19 16:44:35            Desc Main
                                       Document      Page 3 of 4


               NAME AND ADDRESS                           NATURE OF CLAIM OR INTEREST

  Sirius Investments SICAV, Sub-Fund Reserva Minority Shareholder
  c/o Jon Vax
  Jungmannovo Nam. 14
  Prague 1
  11 0 00
  Cech Republic

  Alexander Rugaev                                      Minority Shareholder
  Komendantskiy pr. 17-1-973
  St. Petersburg 197371
  Russian Federation

  Marketplace Lending Investments LTD                   Minority Shareholder
  5 Luke Street
  London EC2A 4PX, UK


          4.       MSB holds no claims against nor does it have any interest in the Debtors, and it has

 not represented a committee or indenture trustee in these cases. Further, none of the Ad-Hoc

 Committee of Minority Shareholders is (a) a member of a committee or has served as an indenture

 trustee in these cases, or (b) acting in concert to advance their common interests. The Ad-Hoc

 Committee of Minority Shareholders are not affiliates or insiders of one another. MSB provides

 legal services to the Ad-Hoc Committee of Minority Shareholders with respect to matters related

 to these bankruptcy cases. The Ad-Hoc Committee of Minority Shareholders are aware of and

 have consented to MSB’s representation in these cases.

          5.       The Ad-Hoc Committee of Minority Shareholders hold minority equity interests in

 the Debtors. The full amount of each of the Ad-Hoc Committee of Minority Shareholders’ claims

 is undetermined at this time.

          6.       All of the information contained herein is intended solely to comply with

 Bankruptcy Rule 2019 and is not intended to be used for any other purpose. MSB and each of the

 Ad-Hoc Committee of Minority Shareholders reserve all of their rights, including the right to



                                                    3
 4815-7368-3870, v. 1
Case 18-14603-MBK           Doc 754     Filed 07/30/19 Entered 07/30/19 16:44:35           Desc Main
                                       Document      Page 4 of 4


 supplement or amend this statement or the information contained herein pursuant to Bankruptcy

 Rule 2019.

          7.       The filing of this Verified Statement is without prejudice to any and all rights of

 Ad-Hoc Committee of Minority Shareholders and without waiving any such rights including

 without limitation: Ad-Hoc Committee of Minority Shareholders’ rights to have final orders in

 non-core matters entered only after de novo review by a District Court Judge; Ad-Hoc Committee

 of Minority Shareholders’ rights to trial by jury in any proceeding and any trial on their claims;

 Ad-Hoc Committee of Minority Shareholders’ rights to have the reference withdrawn by the

 District Court in any matter subject to mandatory or discretionary withdrawal or abstention to the

 extent not previously directed; Ad-Hoc Committee of Minority Shareholders’ rights in not

 submitting themselves to the jurisdiction of the Bankruptcy Court; and/or any other rights, claims,

 actions, defenses, reclamations, setoffs, or recoupments to which Ad-Hoc Committee of Minority

 Shareholders are or may be entitled under any agreement, in law or in equity, all of which rights,

 claims, actions, defenses, reclamations, setoffs, and recoupments Ad-Hoc Committee of Minority

 Shareholders expressly reserve and maintain.


          I certify under penalty of perjury that the foregoing is true and correct.

 Dated: July 30, 2019                                            /s/ Richard D. Trenk
                                                                 RICHARD D. TRENK




                                                    4
 4815-7368-3870, v. 1
